EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
In response to applicant’s argument filed on Dec. 13, 2021, the rejections are withdrawn, and Notice of Allowability is issued.    
None of the prior art of record teaches or discloses a mode control system or a method comprising at least one detection unit configured to measure one or more parameters of radiation emitted from a broadband radiation source comprising a photonic crystal fiber (PCF), to generate measurement data; and a processing unit configured to evaluate mode purity of the radiation emitted from the broadband radiation source, from the measurement data, wherein based on the evaluation, the mode control system is configured to generate a control signal for optimization of one or more pump coupling conditions of the broadband radiation source, the one or more pump coupling conditions relating to the coupling of a pump laser beam with respect to a fiber core of the photonic crystal fiber.  Uebel et al. does not disclose evaluating mode purity of the radiation emitted from the broadband radiation source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        January 27, 2022